DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is created in response to the amendment/argument filed on 07/18/2022.  The introduction of the limitation (the predictive analytic model is created by a machine learning routine that correlates one or more model parameters of a semiconductor processing system to changes in the thermal characteristic) in the amendments of independent claims 1 and 15 overcome the 35 U.S.C 101 rejection made on the non-final office action dated 06/20/2022. Therefore, the rejection made under 35 U.S.C 101 is withdrawn by the examiner.
Response to Arguments
Applicant’s argument/remark filed on 07/18/2022 is fully considered by the examiner, but the argument is not persuasive. Previously, the independent claims 1 and 15 were rejected under 35 U.S.C 103 as being unpatentable over Sopori, US20180066940A1. The applicant has amended the independent claims 1 and 15 by specifying the method for monitoring a surface condition of a component. The method comprises heater to provide thermal energy, controller (processors) to perform the instructions (determining thermal characteristics of the component based on the reference thermal response, predict the surface condition of the component based on the thermal characteristic and a predictive analytic model) stored in the memory. The predictive analytic model is created by a machine learning routine that correlates one or more model parameters of a semiconductor processing system to changes in the thermal characteristic. Examiner views the heater providing thermal energy and processors performing instructions stored in the memory are well known in the field of art. Examiner views by specifying machine learning to create the predictive analytic changed the scope of the claim, as the use of machine learning to create the predictive analytic was not previously claimed in any of the claims of the present application.
	As per independent claims 1 and 15, the introduction of the limitation the predictive analytic model is created by a machine learning routine that correlates one or more model parameters of a semiconductor processing system to changes in the thermal characteristic required a new search and rejection. Thus, the rejection is accordingly addressed below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sopori (US20180066940A1) in view of Briggs (US20190122911A1).
Regarding claim 1, Sopori discloses A method for monitoring a surface condition of a component, the method comprising (Abstract: Thermal methods and systems are described for the batch and/or continuous monitoring of films and/or membranes and/or electrodes produced in large-scale manufacturing lines): 
providing, by a heater, thermal energy to the component (para [0008] the transferring may be performed by at least one of a light-emitting diode, an infrared heater, an infrared lamp, a resistive heating element, and/or a heated roller);
 determining, by a controller, a thermal response of the component in response to providing the thermal energy, (Para [0105] In some embodiments, the temperature map corresponding to intensity image and/or intensity video may be evaluated using a predictive model (as described below) to convert the temperature map to a porosity map, density map, and/or any other desirable map of one or more physical properties of the film. In some embodiments, the predictive model may interface with a control system in order to compare the predicted physical properties of the film (e.g. porosity) to quality specifications, alarm set-points, etc),
determining, by the controller, a thermal characteristic of the component based on a reference thermal response and the thermal response ((Para [0079] As shown in FIG. 1, exposing a film 100 to an energy input 110 may create a thermal response 120 in the film 100, which may be specific to and defined by the physical properties of the film 100. For example, the energy input 110 may result in a thermal response 120, such as a measurable temperature difference, temperature change, temperature profile, temperature map, and/or temperature gradient in one or more of the film's three dimensions; e.g. thickness—z-axis, length—x-axis, and width—y-axis (where the circle indicates that the y-axis projects perpendicularly out of the page);
predicting, by the controller, the surface condition of the component based on the thermal characteristic and a predictive analytic model, wherein the predictive analytic model correlates the thermal characteristics of the component to an estimated surface condition of the component (Para [0105] In some embodiments, the temperature map corresponding to intensity image and/or intensity video may be evaluated using a predictive model (as described below) to convert the temperature map to a porosity map, density map, and/or any other desirable map of one or more physical properties of the film).
However Sopori explicitly does not teach wherein the controller comprises one or more processors configured to execute instructions stored in a nontransitorv computer- readable medium;
and wherein the predictive analytic model is generated by a machine learning routine that correlates one or more model parameters of a semiconductor processing system to changes in the thermal characteristic.
 Briggs teaches wherein the controller comprises one or more processors configured to execute instructions stored in a nontransitorv computer- readable medium (para [0072-0074] computing device as controller is in communication with the processors, memory or any computer readable storage media that is capable of storing program instructions); and 
 wherein the predictive analytic model (Para [0005] the model generated for potential improvement) generated by a machine learning routine that correlates one or more model parameters (para [0004-005] such that the training of the machine learning model is based on the first set of correlations and the second set of correlations;  where first and second set of correlations are determined from the measured/test data performed subsequent to the metallization layer of the semiconductor devices) of a semiconductor processing system to changes in the thermal characteristic ([0005] determine adjustments to process parameters of one or more subsequent metallization layers of the first semiconductor device that produces an improved performance level of the first semiconductor device, such that the training of the machine learning model is based on the first set of correlations and the second set of correlations, and applying supervised learning of metallization layer process parameter data, measurement and test data, and performance level data of a multitude of wafers containing semiconductor devices.) Examiner views the model generated for potential improvement as the predictive analytic model, the measured/tested data performed after metallization layer of the semiconductor as the model parameter and adjustment to the process parameters of one or more subsequent metallization layer of the semiconductor device as changing the thermal characteristic of the metallization layer of the semiconductor device. Examiner views the metallization layer process of the semiconductor device involve utilization of a thermal characteristic (for example heating or warming or thermal stress. etc) provided by the processing system.
 Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Briggs (directed to implementing machine learning) into Sopori (directed to surface monitoring method) for the purpose of improving performance level of the semiconductor device by utilizing machine learning as explained by Briggs.

Regarding claim 2, Sopori discloses The method according to Claim 1, wherein the thermal characteristic is based on a difference between the reference thermal response and the thermal response (Para [0079] For example, the energy input 110 may result in a thermal response 120, such as a measurable temperature difference, temperature change, temperature profile, temperature map, and/or temperature gradient in one or more of the film's three dimensions; e.g. thickness—z-axis, length—x-axis, and width—y-axis (where the circle indicates that the y-axis projects perpendicularly out of the page. Examples of physical properties of a film 100, which may affect the thermal response 120 of the film 100 (e.g. the temperature changes, profiles, gradients, etc.) include thermal conductivity, porosity, thickness, refractive index, extinction coefficient, emissivity, roughness, density, and/or heat capacity).

Regarding claim 3, Sopori discloses The method according to Claim 1, The method according to Claim 1, wherein the thermal characteristic is an emissivity of the component, a thermal coupling among different zones of the component, a thermal gain of the component, an electric resistance-temperature correlation of the component, a gas convective coupling of the component, or a combination thereof (Para [0079] Examples of physical properties of a film 100, which may affect the thermal response 120 of the film 100 (e.g. the temperature changes, profiles, gradients, etc.) include thermal conductivity, porosity, thickness, refractive index, extinction coefficient, emissivity, roughness, density, and/or heat capacity).

Regarding claim 4, Sopori discloses The method according to Claim 1, wherein providing the thermal energy to the component further comprises increasing thermal energy provided to the component (Para [0096] Examples of heated rollers 410 for transferring thermal energy to a film 100 are illustrated in FIGS. 4a and 4b. These figures illustrate an example where heat from a heated roller 410 may be transferred to a continuous film 100 (e.g. web) resulting in a temperature increase in at least a portion of the continuous film 100, which may subsequently be recorded by a detector 400 (e.g. infra-red camera) positioned over the continuous film 100). 

Regarding claim 5, Sopori discloses The method according to Claim 1, wherein providing the thermal energy to the component further comprises decreasing thermal energy provided to the component (Although, Sopori does not teach the step of decreasing the thermal energy provided to a component, it is an obvious routine temperature check utilizing a generic thermal controller performed by the one of ordinary skilled in the art in order to decrease the thermal energy provided to the component).

Regarding claim 6, Sopori discloses The method according to Claim 1, wherein the surface condition indicates an amount of material buildup on a surface of the component (Para [0105] For example, a high porosity measurement from the predictive model could trigger a slowing in the manufacturing line-speed in order to provide a thicker coating of a top layer onto a foil support layer, thus lowering the porosity of the film).

Regarding claim 7, Sopori discloses The method according to Claim 1, wherein the thermal response is a rate of dissipation of thermal energy by the component (Para [0079] As shown in FIG. 1, exposing a film 100 to an energy input 110 may create a thermal response 120 in the film 100, which may be specific to and defined by the physical properties of the film 100. For example, the energy input 110 may result in a thermal response 120, such as a measurable temperature difference, temperature change, temperature profile, temperature map, and/or temperature gradient in one or more of the film's three dimensions; e.g. thickness—z-axis, length—x-axis, and width—y-axis (where the circle indicates that the y-axis projects perpendicularly out of the page)). 

Regarding claim 8, Sopori discloses The method according to Claim 1, further comprising varying at least one of an intensity and a duration of the thermal energy to create a thermal signature of the component, wherein the thermal signature is an image representation of the thermal response (Para [0105] In some embodiments of the present disclosure, an infrared camera (e.g. detector) may be used to measure the intensity of radiation emitted by a film that has received an energy input. For example, 2D detector may acquire an intensity image of a surface of the film and/or an intensity video may be taken of the film's surface; e.g. recording a video a specified frame rate (e.g. frames/second or images/second).

Regarding claim 9, Sopori discloses The method according to Claim 8, further comprising determining the thermal characteristic of the component based on a reference thermal signature and the thermal signature (Para [0105] In some embodiments of the present disclosure, an infrared camera (e.g. detector) may be used to measure the intensity of radiation emitted by a film that has received an energy input. For example, 2D detector may acquire an intensity image of a surface of the film and/or an intensity video may be taken of the film's surface; e.g. recording a video a specified frame rate (e.g. frames/second or images/second) Based on the information above regarding the acquired radiation intensity image, the ordinary skill in the art would be able to determine the thermal characteristic of the component utilizing the intensity radiation emitted by the film and comparing it with any chosen reference thermal signature.
Examiner views the intensity images/video used in Sopori are used as the reference thermal signature to determine the thermal characteristic of the component.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified/utilized the information from Sopori (acquired intensity image) and chosen any reference image in order to specify the step of determining the thermal characteristic of the component based on a reference thermal signature and the thermal signature for the purpose of obtaining better surface monitoring condition of a component.

Regarding claim 11, Sopori discloses The method according to Claim 1, further comprising measuring a temperature of the component during a predetermined period to determine the thermal response (Para [0136] This experiment investigated another embodiment of the present disclosure, one that simulated continuous evaluation of a moving film (relative to the energy source and the thermal response detector), as might occur in a large-scale, continuous manufacturing plant. Specifically, the same basic experimental setup as described above for FIG. 14 was utilized, except that the film was moved from right to left at a speed of about 0.1 inches/second underneath a fixed LED line radiation source (the radiation source) and a fixed IR camera (the detector)).

Regarding claim 12, Sopori discloses The method according to Claim 11 further comprising determining a dissipation of energy by the component based on a change in the temperature of the component during the predetermined period (Para [0137] Evidence of heat transfer is clearly visible in the temperature map 1000, as the temperature drops off measurably on either side of the high temperature region 1020 (to the left and right of the high temperature region 1020). This drop-in temperature was also demonstrated by the temperature curve 1010 plotted below the temperature map 1000, which corresponds to the temperatures measured at the electrode's centerline 1030).

Regarding claim 13, Sopori discloses The method according to Claim 12 further comprising determining a change in emissivity of the component based on the change in the temperature of the component during the predetermined period (Para [0081] When in the form of a metal rod, the surface of resistive heating element 210 may be intentionally modified, for example, painted, coated and/or wrapped in a black anodized aluminum foil. As a result, the effective emissivity may be substantially increased, for example to higher than about 0.80, such that when heated, the resistive heating element 210 may release energy mostly through radiation rather than by convection). Accordingly, it would be obvious to the one ordinary skilled in the art to monitor the change in the temperature of a component for a specified time and accordingly determine the change in emissivity of the component for the purpose of obtaining better surface monitoring condition of a component.

Regarding claim 14, Sopori discloses The method according to Claim 1, wherein the thermal response of the component is determined in response to a temperature of the component being equal to a predetermined temperature (Para [0085] Regardless, the energy input 110 into the film 100 may distribute through the film 100 and/or be transferred from the film 100, such that the film 100 may reach a steady-state equilibrium temperature, a steady-state temperature profile, a steady-state temperature map, and/or a steady-state temperature gradient. [0086] In either static or dynamic situations, time may be an additional independent variable that may need to be balanced with other design criteria that define the system (e.g. the film properties, energy input properties, etc.). In some cases, a time component may be defined, at least partially, by a distance component).

Regarding claim 15, Sopori discloses A monitoring system for monitoring a surface condition of a component, the monitoring system comprising (Abstract: Thermal methods and systems are described for the batch and/or continuous monitoring of films and/or membranes and/or electrodes produced in large-scale manufacturing lines):
 a thermal control system comprising a heater, wherein the heater is configured to provide thermal energy to the component (para [0008] the transferring may be performed by at least one of a light-emitting diode, an infrared heater, an infrared lamp, a resistive heating element, and/or a heated roller); and 
determine a thermal response of the component in response to providing the thermal energy (Para [0077] FIG. 1 illustrates an embodiment of the present disclosure where a film 100, in this case a multilayer film, is exposed to an energy input 110, which results in a thermal response 120, such as a temperature distribution), wherein the thermal response is a rate of dissipation of the thermal energy by the component (Para [0079] As shown in FIG. 1, exposing a film 100 to an energy input 110 may create a thermal response 120 in the film 100, which may be specific to and defined by the physical properties of the film 100. For example, the energy input 110 may result in a thermal response 120, such as a measurable temperature difference, temperature change, temperature profile, temperature map, and/or temperature gradient in one or more of the film's three dimensions; e.g. thickness—z-axis, length—x-axis, and width—y-axis (where the circle indicates that the y-axis projects perpendicularly out of the page); 
determine a thermal characteristic of the component based on a difference between a reference thermal response and the thermal response (Para [0009] In some embodiments of the present disclosure, the at least one change in surface temperature may be relative to a reference temperature that is between about 0° C. and about 100° C. Para [0079] As shown in FIG. 1, exposing a film 100 to an energy input 110 may create a thermal response 120 in the film 100, which may be specific to and defined by the physical properties of the film 100. For example, the energy input 110 may result in a thermal response 120, such as a measurable temperature difference, temperature change, temperature profile, temperature map, and/or temperature gradient in one or more of the film's three dimensions; e.g. thickness—z-axis, length—x-axis, and width—y-axis (where the circle indicates that the y-axis projects perpendicularly out of the page). Examples of physical properties of a film 100, which may affect the thermal response 120 of the film 100 (e.g. the temperature changes, profiles, gradients, etc.) include thermal conductivity, porosity, thickness, refractive index, extinction coefficient, emissivity, roughness, density, and/or heat capacity.) Based on the information above, the ordinary skill in the art would utilize a reference temperature and the response (increase or decrease of the temperature) of a component in determining a thermal characteristic (emissivity, heat capacity, etc.) of the component, wherein the reference thermal response is a reference rate of dissipation of the thermal energy of the component in response to providing the thermal energy ( Para [0079] Examples of physical properties of a film 100, which may affect the thermal response 120 of the film 100 (e.g. the temperature changes, profiles, gradients, etc.) include thermal conductivity, porosity, thickness, refractive index, extinction coefficient, emissivity, roughness, density, and/or heat capacity.); and 
predict an amount of material buildup on a surface of the component based on the thermal characteristic (Para [0116] After calibrating, the resultant calibration model may be used to evaluate other films and/or estimate the porosity (as measure of material buildup) of other films by the following exemplary procedure: [0117] 1. measure a thermal response in a film of unknown porosity using the same specific system setup as was used while calibrating, [0118] 2. convert the thermal response to an estimate of porosity utilizing the calibration model, and [0119] 3. construct 1D and/or 2D porosity map (or other physical property maps) of the film being evaluated) and a predictive analytic model, wherein the predictive analytic model correlates the thermal characteristics of the component to an estimated surface condition of the component (Para [0105] In some embodiments, the temperature map corresponding to intensity image and/or intensity video may be evaluated using a predictive model (as described below) to convert the temperature map to a porosity map, density map, and/or any other desirable map of one or more physical properties of the film).
However, Sopori explicitly does not teach a controller comprising one or more processors configured to execute instructions stored in a nontransitory computer-readable medium
and wherein the predictive analytic model is generated by a machine learning routine that correlates one or more model parameters of a semiconductor processing system to changes in the thermal characteristic.
Briggs teaches teach a controller comprising one or more processors configured to execute instructions stored in a nontransitory computer-readable medium (para [0072-0074] computing device as controller is in communication with the processors, memory or any computer readable storage media that is capable of storing program instructions); and 
and wherein the predictive analytic model (Para [0005] the model generated for potential improvement) generated by a machine learning routine that correlates one or more model parameters (para [0004-005] such that the training of the machine learning model is based on the first set of correlations and the second set of correlations;  where first and second set of correlations are determined from the measured/test data performed subsequent to the metallization layer of the semiconductor devices) of a semiconductor processing system to changes in the thermal characteristic ([0005] determine adjustments to process parameters of one or more subsequent metallization layers of the first semiconductor device that produces an improved performance level of the first semiconductor device, such that the training of the machine learning model is based on the first set of correlations and the second set of correlations, and applying supervised learning of metallization layer process parameter data, measurement and test data, and performance level data of a multitude of wafers containing semiconductor devices.) Examiner views the model generated for potential improvement as the predictive analytic model, the measured/tested data performed after metallization layer of the semiconductor as the model parameter and adjustment to the process parameters of one or more subsequent metallization layer of the semiconductor device as changing the thermal characteristic of the metallization layer of the semiconductor device. Examiner views the metallization layer process of the semiconductor device involve utilization of a thermal characteristic (for example heating or warming or thermal stress. etc) provided by the processing system.
 Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Briggs (directed to implementing machine learning) into Sopori (directed to surface monitoring method) for the purpose of improving performance level of the semiconductor device by utilizing machine learning as explained by Briggs.

Regarding claim 16, Sopori discloses The system according to Claim 15, wherein the thermal characteristic is an emissivity of the component, a thermal coupling among different zones of the component, a thermal gain of the component, an electric resistance-temperature correlation of the component, a gas convective coupling of the component, or a combination thereof (Para [0079] Examples of physical properties of a film 100, which may affect the thermal response 120 of the film 100 (e.g. the temperature changes, profiles, gradients, etc.) include thermal conductivity, porosity, thickness, refractive index, extinction coefficient, emissivity, roughness, density, and/or heat capacity).
Regarding claim 19, Sopori discloses The system according to Claim 15, wherein the predictive analytic model is generated during a training routine (Para [0030] FIG. 10 compares predictive model results to experimental results of the thermal responses of battery cathodes as a result of an energy input into those continuous films (moving at 0.5 ft/min), according to embodiments of the present disclosure).

Claims 10, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sopori (US20180066940A1) and Briggs (US20190122911A1) in view of Gujer (US20020011204A1).
Regarding claim 10, the combination of Sopori and Briggs disclose The method according to Claim 1, however the combination of Sopori and Briggs do not explicitly disclose wherein the component is selected from a group consisting of a wall of a semiconductor processing chamber, a liner of the semiconductor processing chamber, a showerhead of the semiconductor processing 27Attorney Docket No.: 0100TS-000010/US chamber, a lid of the semiconductor processing chamber, a wall of a fluid heating conduit, a heater surface, and a sheath of a heater.
Gujer teaches wherein the component is selected from a group consisting of a wall of a semiconductor processing chamber, a liner of the semiconductor processing chamber, a showerhead of the semiconductor processing 27Attorney Docket No.: 0100TS-000010/US chamber, a lid of the semiconductor processing chamber, a wall of a fluid heating conduit, a heater surface, and a sheath of a heater (Fig.1 shows the cross sectional view of a semiconductor processing system that includes chamber body 102 (includes wall and liner), shower head or nozzle 180, lid assembly 104,  the cooling fluid channel 722 is provided with a cooling fluid, such as water from a pair of conduits (i.e. supply and return conduits (not shown)) coupled to a fluid source (not shown) external to the processing system 100. The ordinary skill in the art would utilize the cooling fluid channel as a wall of a fluid heating the conduit. Disposed above the dome 174 is a temperature control assembly (not shown) that is utilized to regulate the temperature of the dome 174 during the various process cycles, i.e., deposition cycle and cleaning cycle.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have incorporated Gujer (directed to semiconductor processing system) into Sopori (directed to surface monitoring method) to obtain better result in monitoring the surface of a component by utilizing the several parts of the semiconductor processing system as explained by Gujer.

Regarding claim 17, the combination of Sopori and Briggs disclose The system according to Claim 15, however the combination of Sopori and Briggs do not explicitly disclose wherein the component is selected from a group consisting of a wall of a semiconductor processing chamber, a liner of the semiconductor processing chamber, a showerhead of the semiconductor processing chamber, a lid of the semiconductor processing chamber, a wall of a fluid heating conduit, a heater surface, and a sheath of a heater.
Gujer teaches wherein the component is selected from a group consisting of a wall of a semiconductor processing chamber, a liner of the semiconductor processing chamber, a showerhead of the semiconductor processing chamber, a lid of the semiconductor processing chamber, a wall of a fluid heating conduit, a heater surface, and a sheath of a heater (Fig.1 shows the cross sectional view of a semiconductor processing system that includes chamber body 102 (includes wall and liner), shower head or nozzle 180, lid assembly 104,  the cooling fluid channel 722 is provided with a cooling fluid, such as water from a pair of conduits (i.e. supply and return conduits (not shown)) coupled to a fluid source (not shown) external to the processing system 100. The ordinary skill in the art would utilize the cooling fluid channel as a wall of a fluid heating the conduit. Disposed above the dome 174 is a temperature control assembly (not shown) that is utilized to regulate the temperature of the dome 174 during the various process cycles, i.e., deposition cycle and cleaning cycle).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have incorporated Gujer (directed to semiconductor processing system) into Sopori (directed to surface monitoring method) to obtain better result in monitoring the surface of a component by utilizing the several parts of the semiconductor processing system as explained by Gujer.

Regarding claim 20, the combination of Sopori and Briggs disclose The system according to Claim 15, however the combination of Sopori and Briggs do not explicitly disclose wherein the component is a semiconductor processing system component.
Gujer teaches wherein the component is a semiconductor processing system component (Para [0013] FIG. 1 depicts a cross sectional view of a semiconductor processing system of the present invention).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have incorporated Gujer (directed to semiconductor processing system) into Sopori (directed to surface monitoring method) to obtain better result in monitoring the surface of a component by utilizing the semiconductor processing system as explained by Gujer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272 2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





        /S.T./       Examiner, Art Unit 2863                                                                                                                                                                                                 
/NATALIE HULS/Primary Examiner, Art Unit 2863